Citation Nr: 0306653	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  03-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1952 to October 
1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for bilateral hearing 
loss and assigned a 0 percent rating.  A notice of 
disagreement was received in October 2002, a statement of the 
case was issued in December 2002, and a substantive appeal 
was received in January 2003.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level II hearing acuity in the right ear and Level IV hearing 
acuity in the left ear. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 0 percent for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for his service connected 
disability.  The April 2002 RO letter and the December 2002 
statement of the case inform the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran was afforded a VA 
audiological examination in June 2002, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.



Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his bilateral hearing 
loss is to be considered during the entire period from the 
initial assignment of the rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  Since his claim was 
received in March 2002, the current version of rating 
criteria for bilateral hearing loss which became effective 
June 10, 1999, are for consideration.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  

In evaluating hearing service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized audiological 
evaluation in June 2002, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
50
80
90
LEFT
N/A
45
65
80
95

The average puretone threshold was 62.50 decibels in the 
right ear and 71.25 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 76 percent in the left ear.  

Applying the criteria found in 38 C.F.R. §§  4.85-4.87, the 
veteran's audiological examination yielded level II hearing 
in the right ear and level IV hearing in the left ear.  
Entering the category designations for each ear into Table 
VII results in a 0 disability rating under Diagnostic Code 
6100.

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The degree of 
bilateral hearing loss shown by the examination fails to meet 
the standards for a 10 percent disability rating.  Moreover, 
there is no evidence of an exceptional pattern of hearing 
impairment to otherwise allow for application of 38 C.F.R. 
§ 4.86.  Therefore, the preponderance of the evidence is 
against the veteran's claim.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

